Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/07/2022.
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamie “Real-Time Embedded Multithreading Using ThreadX and MIPS” (hereafter Lamie) in view of Memon et al. Pub. No. US 2010/0162014 .

With regard to claim 1, Lamie teaches a computer-implemented method, executed on a computing device, comprising (an embedded system is defined here as one dedicated to a specific purpose and consisting of a compact, fast, and extremely reliable operating system that controls the microprocessor located inside a device. Included in the embedded system is a collection of programs that run under that operating system, and of course, the microprocessor in at least 1.2):
executing the sequentially-activated polling thread on each of the OS-threads (The architecture of a real-time system determines how and when threads are processed. Two common architectures are the control loop with polling approach and the preemptive scheduling model in at least 1.7 and The kernel polls each thread in sequence to determine whether or not it needs the process in at least Fig. 1.3), wherein the sequentially-activated polling thread is configured to detect waiting activity associated with the OS-threads (When a thread is placed in the Suspended Thread List. it is because of some event or circumstance, such as being forced to wait for an unavailable resource. Such a thread remains in that list until that event or circumstance has been resolved. When a thread is removed from the Suspended Thread List, one of two possible actions occurs: it is placed on the Ready Thread List, or it is terminated in at least 3.3), if waiting activity is detected, activating the one or more X-threads on a specific OS-thread on which the waiting activity was detected (When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a 
wherein each of the OS-threads includes a sequentially-activated polling thread (The kernel <OS thread> polls each thread <sequentially-activated polling thread> in sequence to determine whether or not it needs the process in at least Fig. 1.3) and one or more X-threads (When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a thread <X-thread> for execution, it selects and removes the thread in that list that has the highest priority in at least 3.3);
wherein executing the sequentially-activated polling thread on each of the OS-threads includes executing the sequentially-activated polling thread on one of the plurality of OS-threads for a defined period of time before transferring execution of the sequentially-activated polling thread to another of the plurality of OS-threads (The minimum amount or time in which speedy_ Thread can complete its cycle or activities is 14 timer-ticks. By contrast, the Slow_Thread requires at least 40 timer-ticks to complete one cycle of its activities. However, the critical sections or the Slow_Thread will cause delays for the Speedy_Thread. Consider the sample output in Figure 2.6 where the Speedy_Thread finishes its first cycle at time 34, meaning that it encountered a delay of 20 timer-ticks because of the Slow_Thread in at least 2.6);
processing, on the thread which executed the sequentially-activated polling thread that detected the waiting IO activity, the waiting IO activity via the one or more X-threads on the specific thread that is associated with the IO (Thread I has control of the processor. However, Thread 2 has a higher priority and 
Lamie teaches sequentially activated polling threads detecting waiting activity and activating X-threads responsive to detected activity but does not specifically teach that the waiting activity is IO activity of a specific IO interface.
However, in analogous art Memon teaches thread is configured to detect waiting IO activity on IO interfaces (Polling I/O involves the CPU continuously querying the status of an I/O device while not doing any other work. With the emergence of many threaded CPUs, however, dedicating a polling CPU thread for I/O processing becomes attractive. In fact, due to its efficiency, polling I/O is a common way to maintain high data rates at a reasonable application-to-application latency … The polling technique is continuously executed by a central processing unit to determine whether I/O traffic is available. However, this polling technique may cause the CPU to consume excessive power because it is continually executed. Another technique to poll for activity with less power consumption is MONITOR/MWAIT ISA described in section 7.11.5 of Intel.RTM. 64 and IA-32 Architectures Software Developer's Manual Volume 3A: System Programming Guide, Part 1. The technique is used to put the CPU in a low power state until the polling event is triggered. It is desirable to develop techniques to alert a processor of processing activity while minimizing power consumption in at least ¶ thread that is associated with a specific IO interface (offload polling of events and signals from a core or thread in accordance with an embodiment. Block 302 may include the user application specifying which events would trigger the current core or thread to unhalt. For example, the user application may call an operating system provided system call "set_poll_events( . . . )" to specify the triggering signals … allowing a thread to enter a halt state … Block 306 may include monitoring events that trigger unhalting a thread … indicating the source of the event in the ESR and signaling the core or thread to unhalt and manage the triggering event. For example, the STU may inform the interrupt controller to notify the appropriate core or thread of an event. The unhalted core or thread addresses the event in an appropriate manner in at least ¶ [0028] – [0031] and Fig. 4)
defining an affined user-thread on each core of a multicore microprocessor, thus defining a plurality of affined user-threads, processing, on the affined user-thread (Each of cores 202-A to 202-D includes one or more hardware thread, where each hardware thread is capable of executing a user thread in at least ¶ [0015]),
processing the waiting IO activity on the specific affined user-thread that is associated with the specific IO interface (Block 308 may include indicating the source of the event in the ESR and signaling the core or thread to unhalt and manage the triggering event. For example, the STU may inform the interrupt controller to notify the appropriate core or thread of an event. The unhalted core or thread addresses the event in an appropriate manner in at least ¶ [0031] and in at least ¶ [0028] – [0030] and Fig. 4).

Lamie and Memon teach sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity on the specific IO interface associated with the waiting IO as well as hardware threads (affined to cores of multiprocessor) executing user threads but do not specifically teach affined OS-threads on each core of a multicore microprocessor.
However, in analogous art Gaster teaches defining an affined OS-thread on each core of a multicore microprocessor, thus defining a plurality of affined OS-threads; processing, on the affined OS-thread (Each workgroup of the GPU-kernel can be mapped to a CPU core, for example, by setting a processor affinity for the OS thread associated with the workgroup. Each CPU core can be assigned one or more workgroups. Multiple workgroups per CPU core can be executed in parallel. In an embodiment, each CPU core is configured to execute only a single workgroup at a time. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the affined OS-threads on each core of a multicore microprocessor of Gaster with the systems and methods of Lamie and Memon resulting in a system in which the sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity on the specific IO interface associated with the waiting IO of Lamie and Memon are affined OS-threads on each core of a multicore microprocessor as in Gaster. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by maintaining thread affinity to particular cores thus reducing overhead of context switching between cores and taking advantage of memory locality and improving potential for cache hits (see at least Gaster ¶ [0065] and ¶ [0082]).

With regard to claim 3, Lamie teaches once the processing of the waiting IO activity is complete, deactivating the one or more X-threads on the specific affined OS-thread that is associated with the specific IO interface (If a thread is in a completed state, this means that the thread has completed its processing and has returned from its entry function. Remember that the entry function is specified during thread creation. A thread that is in a completed state cannot execute again unless it is reset to its original state by the tx_thread_reset service in at least 5.19, ¶ 4 and Fig. 5.17).

With regard to claim 4, Lamie teaches wherein each of the affined OS-threads executes a scheduler to enable the activation and deactivation of one or more X-threads associated with each of the affined OS-threads (the scheduler determines when to execute (or interrupt) each thread in at least  in at least 3.4, ¶ 2).

With regard to claim 6, Lamie teaches wherein the defined period of time is less than 100 microseconds (in at least 2.6 and the actual time between timer ticks is specified by the application, but 10 ms is the value used here in at least note 1 below 4.13 problems, Examiner notes that within the context of claim 5, thread must be executed for defined period before transferring to another thread. That is, at least for the defined period, could be exactly the period or longer. Claim 6 requires the defined time to be any value lower than 10ms (100 microseconds) therefore any amount to time that is >= 10ms is greater than some value less than 10ms. Here, a tick is 10ms and therefore, executing for 1 or more ticks ensures that one thread has executed for at least the defined period required (has at least executed for a time < 10ms) before switching).

With regard to claim 8, Lamie teaches residing on a computer, when executed by a processor, cause the processor to perform operations comprising (an embedded system is defined here as one dedicated to a specific purpose and consisting of a compact, fast, and extremely reliable operating system that controls the microprocessor located inside a device. Included in the embedded system is a 
executing the sequentially-activated polling thread on each of the OS-threads (The architecture of a real-time system determines how and when threads are processed. Two common architectures are the control loop with polling approach and the preemptive scheduling model in at least 1.7 and The kernel polls each thread in sequence to determine whether or not it needs the process in at least Fig. 1.3), wherein the sequentially-activated polling thread is configured to detect waiting activity associated with the OS-threads (When a thread is placed in the Suspended Thread List. it is because of some event or circumstance, such as being forced to wait for an unavailable resource. Such a thread remains in that list until that event or circumstance has been resolved. When a thread is removed from the Suspended Thread List, one of two possible actions occurs: it is placed on the Ready Thread List, or it is terminated in at least 3.3), if waiting activity is detected, activating the one or more X-threads on a specific OS-thread on which the waiting activity was detected (When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a thread for execution, it selects and removes the thread in that list that has the highest priority. If all the threads on the list have equal priority, Threadx selects the thread that has been waiting the longest in at least 3.3); and
wherein each of the OS-threads includes a sequentially-activated polling thread (The kernel <OS thread> polls each thread <sequentially-activated polling thread> in sequence to determine whether or not it needs the process in at least Fig. 1.3) and one or more X-threads (When a thread is ready for execution, it is placed on 
wherein executing the sequentially-activated polling thread on each of the OS-threads includes executing the sequentially-activated polling thread on one of the plurality of OS-threads for a defined period of time before transferring execution of the sequentially-activated polling thread to another of the plurality of OS-threads (The minimum amount or time in which speedy_ Thread can complete its cycle or activities is 14 timer-ticks. By contrast, the Slow_Thread requires at least 40 timer-ticks to complete one cycle of its activities. However, the critical sections or the Slow_Thread will cause delays for the Speedy_Thread. Consider the sample output in Figure 2.6 where the Speedy_Thread finishes its first cycle at time 34, meaning that it encountered a delay of 20 timer-ticks because of the Slow_Thread in at least 2.6);
processing, on the thread which executed the sequentially-activated polling thread that detected the waiting IO activity, the waiting IO activity via the one or more X-threads on the specific thread that is associated with the IO (Thread I has control of the processor. However, Thread 2 has a higher priority and becomes ready for execution. Threadx then interrupts Thread 1 and gives Thread 2 control of the processor. when Thread 2 completes its work, ThreadX returns control to Thread t at the point where it was interrupted. The developer does not have to be concerned about the details of the scheduling process. Thus, the developer is able to develop the threads in isolation from one another because the scheduler determines when to execute (or interrupt) each thread and Fig. 3.4).

However, in analogous art Memon teaches thread is configured to detect waiting IO activity on IO interfaces (Polling I/O involves the CPU continuously querying the status of an I/O device while not doing any other work. With the emergence of many threaded CPUs, however, dedicating a polling CPU thread for I/O processing becomes attractive. In fact, due to its efficiency, polling I/O is a common way to maintain high data rates at a reasonable application-to-application latency … The polling technique is continuously executed by a central processing unit to determine whether I/O traffic is available. However, this polling technique may cause the CPU to consume excessive power because it is continually executed. Another technique to poll for activity with less power consumption is MONITOR/MWAIT ISA described in section 7.11.5 of Intel.RTM. 64 and IA-32 Architectures Software Developer's Manual Volume 3A: System Programming Guide, Part 1. The technique is used to put the CPU in a low power state until the polling event is triggered. It is desirable to develop techniques to alert a processor of processing activity while minimizing power consumption in at least ¶ [0002] – [0003]), the thread that is associated with a specific IO interface (offload polling of events and signals from a core or thread in accordance with an embodiment. Block 302 may include the user application specifying which events would trigger the current core or thread to unhalt. For example, the user application may call an operating system provided system call "set_poll_events( . . . )" to specify the triggering signals … allowing a thread to enter a halt state … Block 306 may include monitoring events that 
defining an affined user-thread on each core of a multicore microprocessor, thus defining a plurality of affined user-threads, processing, on the affined user-thread (Each of cores 202-A to 202-D includes one or more hardware thread, where each hardware thread is capable of executing a user thread in at least ¶ [0015]),
processing the waiting IO activity on the specific affined user-thread that is associated with the specific IO interface (Block 308 may include indicating the source of the event in the ESR and signaling the core or thread to unhalt and manage the triggering event. For example, the STU may inform the interrupt controller to notify the appropriate core or thread of an event. The unhalted core or thread addresses the event in an appropriate manner in at least ¶ [0031] and in at least ¶ [0028] – [0030] and Fig. 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the polling and waiting for IO activity of a specific IO interface of Memon with the systems and methods of Lamie resulting in a system in which the sequentially activated polling threads detecting waiting activity and activating X-threads responsive to detected activity as in Lamie is waiting on IO activity of a specific IO interface as in Memon. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable 
Lamie and Memon teach sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity on the specific IO interface associated with the waiting IO as well as hardware threads (affined to cores of multiprocessor) executing user threads but do not specifically teach affined OS-threads on each core of a multicore microprocessor.
However, in analogous art Gaster teaches defining an affined OS-thread on each core of a multicore microprocessor, thus defining a plurality of affined OS-threads; processing, on the affined OS-thread (Each workgroup of the GPU-kernel can be mapped to a CPU core, for example, by setting a processor affinity for the OS thread associated with the workgroup. Each CPU core can be assigned one or more workgroups. Multiple workgroups per CPU core can be executed in parallel. In an embodiment, each CPU core is configured to execute only a single workgroup at a time. For example, only a single OS thread is created in each CPU core in at least ¶ [0064] – [0066]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the affined OS-threads on each core of a multicore microprocessor of Gaster with the systems and methods of Lamie and Memon resulting in a system in which the sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity 

With regard to claim 10, Lamie teaches once the processing of the waiting IO activity is complete, deactivating the one or more X-threads on the specific affined OS-thread that is associated with the specific IO interface (If a thread is in a completed state, this means that the thread has completed its processing and has returned from its entry function. Remember that the entry function is specified during thread creation. A thread that is in a completed state cannot execute again unless it is reset to its original state by the tx_thread_reset service in at least 5.19, ¶ 4 and Fig. 5.17).

With regard to claim 11, Lamie teaches wherein each of the affined OS-threads executes a scheduler to enable the activation and deactivation of one or more X-threads associated with each of the affined OS-threads (the scheduler determines when to execute (or interrupt) each thread in at least  in at least 3.4, ¶ 2).

With regard to claim 13, Lamie teaches wherein the defined period of time is less than 100 microseconds (in at least 2.6 and the actual time between timer ticks is specified by the application, but 10 ms is the value used here in at least note 1 below 4.13 problems, Examiner notes that within the context of claim 5, thread must be executed for defined period before transferring to another thread. That is, at least for the defined period, could be exactly the period or longer. Claim 6 requires the defined time to be any value lower than 10ms (100 microseconds) therefore any amount to time that is >= 10ms is greater than some value less than 10ms. Here, a tick is 10ms and therefore, executing for 1 or more ticks ensures that one thread has executed for at least the defined period required (has at least executed for a time < 10ms) before switching).

With regard to claim 15, Lamie teaches a computing system including a processor and memory configured to perform operations comprising (an embedded system is defined here as one dedicated to a specific purpose and consisting of a compact, fast, and extremely reliable operating system that controls the microprocessor located inside a device. Included in the embedded system is a collection of programs that run under that operating system, and of course, the microprocessor in at least 1.2):
executing the sequentially-activated polling thread on each of the OS-threads (The architecture of a real-time system determines how and when threads are processed. Two common architectures are the control loop with polling approach and the preemptive scheduling model in at least 1.7 and The kernel polls each thread in  wherein the sequentially-activated polling thread is configured to detect waiting activity associated with the OS-threads (When a thread is placed in the Suspended Thread List. it is because of some event or circumstance, such as being forced to wait for an unavailable resource. Such a thread remains in that list until that event or circumstance has been resolved. When a thread is removed from the Suspended Thread List, one of two possible actions occurs: it is placed on the Ready Thread List, or it is terminated in at least 3.3), if waiting activity is detected, activating the one or more X-threads on a specific OS-thread on which the waiting activity was detected (When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a thread for execution, it selects and removes the thread in that list that has the highest priority. If all the threads on the list have equal priority, Threadx selects the thread that has been waiting the longest in at least 3.3); and
wherein each of the OS-threads includes a sequentially-activated polling thread (The kernel <OS thread> polls each thread <sequentially-activated polling thread> in sequence to determine whether or not it needs the process in at least Fig. 1.3) and one or more X-threads (When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a thread <X-thread> for execution, it selects and removes the thread in that list that has the highest priority in at least 3.3);
wherein executing the sequentially-activated polling thread on each of the OS-threads includes executing the sequentially-activated polling thread on one of the plurality of OS-threads for a defined period of time before transferring execution of the sequentially-activated polling thread to another of the plurality of OS-threads (The minimum amount or time in which speedy_ Thread can complete its cycle or activities is 14 timer-ticks. By contrast, the Slow_Thread requires at least 40 timer-ticks to complete one cycle of its activities. However, the critical sections or the Slow_Thread will cause delays for the Speedy_Thread. Consider the sample output in Figure 2.6 where the Speedy_Thread finishes its first cycle at time 34, meaning that it encountered a delay of 20 timer-ticks because of the Slow_Thread in at least 2.6);
processing, on the thread which executed the sequentially-activated polling thread that detected the waiting IO activity, the waiting IO activity via the one or more X-threads on the specific thread that is associated with the IO (Thread I has control of the processor. However, Thread 2 has a higher priority and becomes ready for execution. Threadx then interrupts Thread 1 and gives Thread 2 control of the processor. when Thread 2 completes its work, ThreadX returns control to Thread t at the point where it was interrupted. The developer does not have to be concerned about the details of the scheduling process. Thus, the developer is able to develop the threads in isolation from one another because the scheduler determines when to execute (or interrupt) each thread and Fig. 3.4).
Lamie teaches sequentially activated polling threads detecting waiting activity and activating X-threads responsive to detected activity but does not specifically teach that the waiting activity is IO activity of a specific IO interface.
However, in analogous art Memon teaches thread is configured to detect waiting IO activity on IO interfaces (Polling I/O involves the CPU continuously querying the status of an I/O device while not doing any other work. With the emergence of many threaded CPUs, however, dedicating a polling CPU thread for I/O thread that is associated with a specific IO interface (offload polling of events and signals from a core or thread in accordance with an embodiment. Block 302 may include the user application specifying which events would trigger the current core or thread to unhalt. For example, the user application may call an operating system provided system call "set_poll_events( . . . )" to specify the triggering signals … allowing a thread to enter a halt state … Block 306 may include monitoring events that trigger unhalting a thread … indicating the source of the event in the ESR and signaling the core or thread to unhalt and manage the triggering event. For example, the STU may inform the interrupt controller to notify the appropriate core or thread of an event. The unhalted core or thread addresses the event in an appropriate manner in at least ¶ [0028] – [0031] and Fig. 4)
defining an affined user-thread on each core of a multicore microprocessor, thus defining a plurality of affined user-threads, processing, on the affined user-thread (Each of cores 202-A to 202-D includes one or more hardware thread, where each hardware thread is capable of executing a user thread in at least ¶ [0015]),
processing the waiting IO activity on the specific affined user-thread that is associated with the specific IO interface (Block 308 may include indicating the source of the event in the ESR and signaling the core or thread to unhalt and manage the triggering event. For example, the STU may inform the interrupt controller to notify the appropriate core or thread of an event. The unhalted core or thread addresses the event in an appropriate manner in at least ¶ [0031] and in at least ¶ [0028] – [0030] and Fig. 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the polling and waiting for IO activity of a specific IO interface of Memon with the systems and methods of Lamie resulting in a system in which the sequentially activated polling threads detecting waiting activity and activating X-threads responsive to detected activity as in Lamie is waiting on IO activity of a specific IO interface as in Memon. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintain high data rates at a reasonable application-to-application latency while reducing power consumption through the monitoring and waiting in low power while determining whether I/O traffic is available (see at least Memon ¶ [0002] – [0003])
Lamie and Memon teach sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity on the specific IO interface associated with the waiting IO as well as hardware threads (affined to cores of 
However, in analogous art Gaster teaches defining an affined OS-thread on each core of a multicore microprocessor, thus defining a plurality of affined OS-threads; processing, on the affined OS-thread (Each workgroup of the GPU-kernel can be mapped to a CPU core, for example, by setting a processor affinity for the OS thread associated with the workgroup. Each CPU core can be assigned one or more workgroups. Multiple workgroups per CPU core can be executed in parallel. In an embodiment, each CPU core is configured to execute only a single workgroup at a time. For example, only a single OS thread is created in each CPU core in at least ¶ [0064] – [0066]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the affined OS-threads on each core of a multicore microprocessor of Gaster with the systems and methods of Lamie and Memon resulting in a system in which the sequentially activated polling threads detecting waiting IO activity and activating X-threads responsive to detected IO activity on the specific IO interface associated with the waiting IO of Lamie and Memon are affined OS-threads on each core of a multicore microprocessor as in Gaster. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by maintaining thread affinity to particular cores thus reducing overhead of context switching between cores and taking advantage of memory locality and improving potential for cache hits (see at least Gaster ¶ [0065] and ¶ [0082]).

With regard to claim 17, Lamie teaches once the processing of the waiting IO activity is complete, deactivating the one or more X-threads on the specific affined OS-thread that is associated with the specific IO interface (If a thread is in a completed state, this means that the thread has completed its processing and has returned from its entry function. Remember that the entry function is specified during thread creation. A thread that is in a completed state cannot execute again unless it is reset to its original state by the tx_thread_reset service in at least 5.19, ¶ 4 and Fig. 5.17).

With regard to claim 18, Lamie teaches wherein each of the affined OS-threads executes a scheduler to enable the activation and deactivation of one or more X-threads associated with each of the affined OS-threads (the scheduler determines when to execute (or interrupt) each thread in at least  in at least 3.4, ¶ 2).

With regard to claim 20, Lamie teaches wherein the defined period of time is less than 100 microseconds (in at least 2.6 and the actual time between timer ticks is specified by the application, but 10 ms is the value used here in at least note 1 below 4.13 problems, Examiner notes that within the context of claim 5, thread must be executed for defined period before transferring to another thread. That is, at least for the defined period, could be exactly the period or longer. Claim 6 requires the defined time to be any value lower than 10ms (100 microseconds) therefore any amount to time that is >= 10ms is greater than some value less than 10ms. Here, a tick is 10ms and therefore, executing for 1 or more ticks ensures that one thread has executed for at least the defined period required (has at least executed for a time < 10ms) before switching).

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lamie “Real-Time Embedded Multithreading Using ThreadX and MIPS” (hereafter Lamie) in view of Memon et al. Pub. No. US 2010/0162014 (hereafter Memon) in view of GASTER et al. Pub. No. US 2011/0022817 A1 (hereafter Gaster) as applied to claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18 and 20 in further view of Khosravi et al. Pub. No. US 2011/0125990 A1 (hereafter Khosravi).

With regard to claim 7, Lamie, Memon and Gaster teach the computer-implemented method of claim 1
Lamie, Memon and Gaster do not specifically teach what particular type of interface is used.
However, in analogous art Khosravi teaches wherein the IO interface includes one or more of: a front-end interface; an RPC Messaging IO interface; an RDMA Messaging IO interface; and a back-end IO interface (FIG. 3 illustrates a portion of the computer system 300, including the ME 311, which in some embodiments, runs on auxiliary power and is available at multiple system power states. The ME 311 communicates with ME peripherals 440, LAN, Direct Memory Access (DMA) and MAC controller 430, and wireless interfaces 420. Physical layer interface 450 may be coupled with DMA and MAC controller 430. The ME peripherals may include a cryptographic 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular type of interface used of Khosravi with the systems and methods of Lamie, Memon and Gaster resulting in a system in which the interfaces of Lamie, Memon and Gaster are implemented as the specifically referenced interfaces of the ThreadX environment of Khosravi. A person having ordinary skill in the art would have been motived to make this combination, with a reasonable expectation of success, as this would be a simple substitution of one known element for another to obtain predictable results. Lamie, Memon and Gaster teach the claimed device/method which differed from the claimed device/method by the substitution of specifying the types of interface used. The substituted interfaces were known in Khosravi. A person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the interfaces of Lamie, Memon and Gaster for the interfaces of Khosravi and the results of the substitution (using the interfaces of Khosravi rather than those of Lamie, Memon and Gaster) would have been predictable as Khosravi is also a ThreadX system and these are merely communication methods/protocols with external or peripheral devices known to one of ordinary skill in the art.

With regard to claim 14, Lamie, Memon and Gaster teach the computer program product of claim 8
Lamie, Memon and Gaster do not specifically teach what particular type of interface is used.
However, in analogous art Khosravi teaches wherein the IO interface includes one or more of: a front-end IO interface; an RPC Messaging IO interface; an RDMA Messaging IO interface; and a back-end IO interface (FIG. 3 illustrates a portion of the computer system 300, including the ME 311, which in some embodiments, runs on auxiliary power and is available at multiple system power states. The ME 311 communicates with ME peripherals 440, LAN, Direct Memory Access (DMA) and MAC controller 430, and wireless interfaces 420. Physical layer interface 450 may be coupled with DMA and MAC controller 430. The ME peripherals may include a cryptographic engine, Non-Volatile Memory (NVM), and interfaces to various busses, such as a System-Management Bus (SMBus) or a Serial Peripheral Interface Bus (SPI) bus. As illustrated, the ME peripherals 440 communicates with FLASH memory 312 via a Serial Peripheral Interface (SPI) communication bus in at least ¶ [0020] and Fig. 4 and RPC in at least ¶ [0026]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular type of interface used of Khosravi with the systems and methods of Lamie, Memon and Gaster resulting in a system in which the interfaces of Lamie, Memon and Gaster are implemented as the specifically referenced interfaces of the ThreadX environment of Khosravi. A person having ordinary skill in the art would have been motived to make this combination, with 

With regard to claim 21, Lamie, Memon and Gaster teach the computing system of claim 15
Lamie, Memon and Gaster do not specifically teach what particular type of interface is used.
However, in analogous art Khosravi teaches wherein the IO interface includes one or more of: a front-end IO interface; an RPC Messaging IO interface; an RDMA Messaging IO interface; and a back-end IO interface (FIG. 3 illustrates a portion of the computer system 300, including the ME 311, which in some embodiments, runs on auxiliary power and is available at multiple system power states. The ME 311 communicates with ME peripherals 440, LAN, Direct Memory Access (DMA) and MAC controller 430, and wireless interfaces 420. Physical layer interface 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the particular type of interface used of Khosravi with the systems and methods of Lamie, Memon and Gaster resulting in a system in which the interfaces of Lamie, Memon and Gaster are implemented as the specifically referenced interfaces of the ThreadX environment of Khosravi. A person having ordinary skill in the art would have been motived to make this combination, with a reasonable expectation of success, as this would be a simple substitution of one known element for another to obtain predictable results. Lamie, Memon and Gaster teach the claimed device/method which differed from the claimed device/method by the substitution of specifying the types of interface used. The substituted interfaces were known in Khosravi. A person having ordinary skill in the art prior to the effective filing date of the claimed invention could have substituted the interfaces of Lamie, Memon and Gaster for the interfaces of Khosravi and the results of the substitution (using the interfaces of Khosravi rather than those of Lamie, Memon and Gaster) would have been predictable as Khosravi is also a ThreadX system and these are merely communication methods/protocols with external or peripheral devices known to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicant respectfully submits that Lamie, taken singularly or in any combination with Memon, Gaster, and Khosravi at least fails to disclose, teach, or suggest Applicant’s claimed "executing the sequentially-activated polling thread on each of the affined OS-threads, wherein the sequentially-activated polling thread is configured to detect waiting IO activity on IO interfaces associated with the affined OS-threads, wherein executing the sequentially-activated polling thread on each of the affined OS-threads includes executing the sequentially-activated polling thread on one of the plurality of affined OS-threads for a defined period of time before transferring execution of the sequentially-activated polling thread to another of the plurality of affined OS-threads.”
For example, to allegedly teach this feature (from canceled claim 5), the subject action cites to Lamie at Fig. 2.6 and 2.6. Notably, while Lamie may recite that there is a “minimum amount or time in which speedy_thread can complete its cycle or activities” and that “the Slow_Thread requires at least 40 timer-ticks to complete one cycle of its activities,’ Lamie appears to be discussing the speed limitations of these particular threads, and not a defined period of time before transferring execution of such threads to another thread (also noting that the threads discussed by Lamie in this section are not taught or suggested to be polling threads or affined OS-threads). Moreover, Lamie’s alleged “sequentially-activated polling thread” at Fig. 1.3 and 3.3 is recited as being activated in sequence based upon “whether or not it needs the process’, and not based upon a defined period of time.
With regard to point (a), Examiner respectfully disagrees with Applicant.
In at least 1.7 Lamie teaches The architecture of a real-time system determines how and when threads are processed. Two common architectures are the control loop with polling approach and the preemptive scheduling model and The kernel polls each thread in sequence to determine whether or not it needs the process in at least Fig. 1.3. Moreover, Lamie teaches When a thread is placed in the Suspended Thread List, it is because of some event or circumstance, such as being forced to wait for an unavailable resource. Such a thread remains in that list until that event or circumstance has been resolved. When a thread is removed from the Suspended Thread List, one of two possible actions occurs: it is placed on the Ready Thread List, or it is terminated in at least 3.3. Further, Lamie teaches The minimum amount or time in which speedy_ Thread can complete its cycle or activities is 14 timer-ticks. By contrast, the Slow_Thread requires at least 40 timer-ticks to complete one cycle of its activities. However, the critical sections or the Slow_Thread will 
Applicant alleges the limitation in question is not taught because Lamie does not teach executing a thread for a defined period of time before transferring execution to another thread. In making this assertion, Applicant points to the number of ticks of a slow thread versus a fast thread not indicating a period of time before transferring execution. This ignores the detailed mapping of the independent claims outlining the sequentially activated polling thread which illustrates the environment and actions as set forth in the independent claim. Thus, sequentially activated polling threads have already been established and the limitation in question is merely stating that there is a defined period in which a thread runs before transferring. First, this is broad. Second, any thread will execute for some defined amount of time. Third, there is no explanation of what that period of time is or requirement by the claim as to what the 
Further still, Lamie teaches When a thread is ready for execution, it is placed on the Ready Thread List. When ThreadX schedules a thread for execution, it selects and removes the thread in that list that has the highest priority. If all the threads on the list have equal priority, Threadx selects the thread that has been waiting the longest in at least 3.3 and thus in view of this recitation, as well as those above, the threads most certainly comprise polling threads, OS threads and X-threads. Yet more, with particular reference to OS threads affined to a particular core, Examiner has relied upon Gaster, not Lamie.
Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195